1. The record showed an acknowledgment of service twenty days before the term of the court to which the case was made returnable; it appeared on the dockets in its regular order at the appearance and trial terms, as well as on the minutes ; there was a confession of judgment at the proper term. No entry of filing appeared on the back of the declaration. Execution issued, was levied, and a claim interposed:Held, that on the-trial of the claim case the fi.fa. was not rendered inadmissible for want of the entry of filing on the declaration. After acknowledgment of service "and confession of judgment, it is too late to raise such objection. 25 Ga., 646.(a.) The suit appearing from the records was notice to third parties.2. In a claim case if the fi.fa. be rejected from evidence on account of an irregularity, the levy should be dismissed. It is error in such a case to allow a verdict to be taken by the claimant.